DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species II, sub species ii, figures 6-8 and 11  in the reply filed on 1/11/21 is acknowledged.
Claims 5-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sub species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
Claims 7 and 11 are directed to embodiment shown in figure 14 with the self-sealing material 286. This embodiment is non-elected.
Regarding claim 6, the claim requires a ballistic protection layer 259 which is described in figure 12, figure 12 is non-elected.
Regarding claim 5, the claim requires a retention structure to couple the shell t the fuel tank. This retention structure is only referred to with respect to figures 1-5. Not the elected figures. Connection structure 202 is shown in figures 6 and 7, but structure 202 does not couple the shell to the fuel tank.

Regarding claim 2, it is unclear if claim 2 reads on an elected embodiment or not. The figures that have been elected do not show elongates pouches, and the .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the zipper of claim 4 and the elongate pockets with a length greater then a width the width being greater than a thickness of claim 2, must be shown or the feature(s) canceled from the claim(s). It is noted that figures 1-5 which are non-elected show the elongate pockets, but the elected figures do not.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Calderwood et al. (2005/0051345).
Regarding claim 8, Calderwood et al. shows a fuel tank cover (Fig 2) comprising: a shell (12) comprising a first plurality of pockets (fig 3) formed as a first layer of pockets; a replaceable pouch (14) disposed in each of the plurality of pockets; a fire suppression material (16) disposed within each of the replaceable pouches; and wherein the shell is capable of being used  for application to the fuel tank in anticipation of a ballistic impact.  
Regarding claim 11, the first plurality of pockets comprise re-closeable access openings (threads can be taken out and re installed to make them re-closable openings).  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calderwood et al. (2005/0051345).
Regarding claim 9, Calderwood et al. shows all aspects of the applicant’s invention as in claim 8 above, but fails to disclose each replaceable pouches is formed as a two-layer replaceable pouch comprising an inner layer and an outer layer surrounding the inner layer.  
However, it is well known in the art that adding a second layer of material over a first layer of material on any type of pouch will make the pouch more resistant to damage and puncture. Additionally, the applicant has not pointed to a special criticality of the double layer pouch over a single layer pouch.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to add a second layer to the pouches in order to make them more resistant to damage, puncture and melting.

Claims 12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calderwood et al. (US2005/0051345) in view of Murphy et al. (7,832,038).

However, Murphy et al teaches a blanket with a second plurality of pockets formed as a second layer of pockets to cover an area between adjacent pockets in the first layer forming a staggered pocket arrangement through a thickness of the fuel tank cover (fig 3). This would form a staggered pocket arrangement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to add a second layer of pockets to the blanket of Calderwood et al. and stagger the pockets as in figure 3 of Murphy et al. in order to provide a multi-layer fire barrier as taught by Murphy et al.


Claim(s) 1, 2, 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Calderwood et al. (2005/0051345) in view of Thrash (3,874,457)
Regarding claim 1, Calderwood et al. shows a fuel tank cover (fig 2) comprising: a shell that further comprises: a blanket (fig 2), wherein the shell comprises a first plurality of pockets (for 14) formed as a first layer of pockets (fig 3); a replaceable pouch (14) disposed in each of the plurality of pockets, wherein; a fire suppression material (16) disposed within each of the first plurality of pockets; and wherein the shell is capable of being used for application to the fuel tank in anticipation of a ballistic impact, 
but fails to teach that the pouch is a replaceable two-layer pouch, the two-layer pouch comprises an inner layer and an outer layer surrounding the inner layer, and a 
However, it is well known in the art that adding a second layer of material over a first layer of material on any type of pouch will make the pouch more resistant to damage and puncture. Additionally, the applicant has not pointed to a special criticality of the double layer pouch over a single layer pouch.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to add a second layer to the pouches in order to make them more resistant to damage, puncture and melting.
Additionally, Thrash teaches a fire blanket structure that has a top and a bottom (fig 1, 3, 24). The top being a first end cap coupled perpendicular to a first edge of the blanket (fig 1, 3), and the bottom being a second end cap coupled perpendicular to a second edge of the blanket opposite the first edge of the blanket (fig 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to add a top and bottom ends to the blanket of Calderwood et al. in order to completely cover a three dimensional object as taught by Thrash (figures 1 and 3).
Regarding claim 2, Calderwood et al. as modified above fails to show that the pouches are elongate with a length greater than a width the width greater than a thickness.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to size the pouches so that they were elongate with a length greater than a width the width greater than a thickness in order for the blanket to cover a specific type object easily.
Regarding claim 10, The above combination shows all aspects of the applicant’s invention as in claim 9, including , wherein the shell further comprises a blanket with a first portion of the first plurality of pockets disposed in a first direction (fig 2, Calderwood); Page 3 of 5Serial No.: 16/268,354Docket No. 1296.009 CON2 TITLE: PASSIVE FIRE PROTECTION SYSTEM a first end cap (Thrash) coupled perpendicular to a first edge of the blanket, the first end cap comprising a second portion of the first plurality of pockets disposed perpendicular to the first portion of the first plurality of pockets (pockets of Calderwood); and a second end cap (Thrash) coupled perpendicular to a second edge of the blanket opposite the first edge of the blanket, the second end cap comprising a third portion of the first plurality of pockets (Pockets of Calderwood) disposed perpendicular to the first portion of the first plurality of pockets.
Regarding claim 4, Calderwood et al. as modified above fails to show a zipper in the pockets.
However, zippers are well known in the art to provide an easy way to open and close a seam. Thrash even shows the use of one in figure 2 (32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to add a zipper to each of the pockets, in order to have an easy way to open and dose the seams of the pockets.
  
 
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Calderwood et al. (2005/0051345) as modified by Thrash (3,874,457) above, further in view of Murphy et al. (7,832,038).
Calderwood et al. shows all aspects of the applicant’s invention as in claim 1, but including a plurality of seams creating an offset between each of the first plurality of pockets (fig 2), but fails to disclose and a second plurality of pockets disposed over one of the plurality of seams between two of the first plurality of pockets in a staggered pocket arrangement.  

However, Murphy et al teaches a blanket with a second plurality of pockets formed as a second layer of pockets to cover an area between adjacent pockets in the first layer forming a staggered pocket arrangement through a thickness of the fuel tank cover (fig 3). This would form a staggered pocket arrangement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to add a second layer of pockets to the blanket of Calderwood et al. and stagger the pockets as in figure 3 of Murphy et al. in order to provide a multi-layer fire barrier as taught by Murphy et al.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/7/2021